306 S.W.3d 101 (2010)
STATE of Missouri, Respondent,
v.
Jerry Stan POUSH, Appellant.
No. WD 69973.
Missouri Court of Appeals, Western District.
January 12, 2010.
Ellen H. Flottman, Esq., Columbia, MO, for appellant.
Shauh J. Mackelprang, Esq. and Jayne T. Woods, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Following a jury trial, Jerry Poush appeals his convictions on three counts of felonious restraint. He contends the evidence is insufficient to prove that: (1) he substantially interfered with the liberty of the three victims; and (2) his conduct caused a substantial risk of serious injury. For reasons explained in a Memorandum provided to the parties, we affirm the convictions.
Judgment affirmed. Rule 30.25(b).